Citation Nr: 0604030	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  99-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1973 to December 
1975 and subsequent periods of reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in September 2003 and June 2005.  The case was sent 
for additional development of the evidence in April 2002.  
The veteran testified at a personal hearing at the RO in 
January 2000 and via videoconference at a Board hearing in 
November 2005.  At the November 2005 hearing, a motion was 
granted to hold the record open for 60 days to allow the 
veteran to obtain additional evidence.  The 60 day period has 
now expired with no evidence having been received.


FINDING OF FACT

Chronic myelogenous leukemia was not manifested during the 
veteran's active duty service or for many years after 
separation from active duty service, nor is chronic 
myelogenous leukemia otherwise related to such service.


CONCLUSION OF LAW

Chronic myelogenous leukemia was not incurred in or 
aggravated during the veteran's active duty service, nor may 
chronic myelogenous leukemia be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.308 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant 
subsequent to the initial denial of the appellant's claim.  
Therefore, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In April 2001 and April 2004 letters, VA informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The Board believes that a reasonable inference 
from such communications was that the appellant must also 
furnish any pertinent evidence he himself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met, 
including the duty to notify the appellant to submit any 
pertinent evidence in his possession, and that any defect in 
the timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim.  The record includes service 
medical records, private medical records and VA treatment 
records.  As the veteran has been afforded an adequate VA 
examination in connection with his claim, the Board finds 
that the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as leukemia, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  In other words, service connection is not warranted 
for diseases unless the individual was on active duty or 
active duty for training at the time of the disablement or 
death due to the injury or disease.  Brooks v. Brown, 5 Vet. 
App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 
45,712 (1990).

In the instant case, the medical evidence clearly shows that 
the veteran was diagnosed with leukemia in April 1987.  The 
veteran's period of active duty ended in December 1975, and 
there is no evidence suggesting that the leukemia was 
manifested during active duty service or within one year of 
discharge so as to fall within the one-year presumptions for 
certain chronic diseases.  Pursuant to a prior Board remand, 
action was taken to attempt to ascertain whether the veteran 
was on active duty for training at the time of the 1987 
diagnosis of leukemia, but reserve records obtained by the RO 
do not show such status at the time the leukemia was first 
manifested.  The evidence of record shows that the veteran 
was not in active duty status, or active duty for training 
status, in April 1987.  Additionally, there is no medical 
evidence of record which etiologically relates the veteran's 
leukemia to any injury, illness, or event during his active 
duty service.  

The Board acknowledges the veteran's statements and testimony 
that he was still a member of the Reserves in 1987.  However, 
the fact that he may have been enrolled in the Reserves does 
not necessarily mean that he was on active duty for training 
at the time of the first manifestation of the leukemia.  As 
discussed above, the evidence shows that he was not on such 
duty status at the time of the discovery of his leukemia in 
April 1987, and there is otherwise no persuasive evidence 
showing that the disease was manifested during active duty or 
a period of active duty training.  There is simply no legal 
basis for service connection in this case. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


